 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RALPH E. DUMONT,                                 No. 2:18-cv-00101-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    CDCR HEALTH CARE TRACY, et al.,
15                       Defendants.
16

17          Plaintiff Ralph E. Dumont (“Plaintiff”) is a former state prisoner proceeding pro se with a

18   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 26, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 22.) Plaintiff has not

23   filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The Findings and Recommendations filed April 26, 2021 (ECF No. 22), are

 3   ADOPTED IN FULL; and

 4          2. The Complaint is DISMISSED for failure to state a claim for the reasons set forth in

 5   the January 19, 2021 Screening Order (ECF No. 17).

 6          IT IS SO ORDERED.

 7   DATED: July 1, 2021

 8

 9

10
                                                  Troy L. Nunley
11                                                United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
